D ORIG1)AL                                02/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 22-0005


                                           PR 22-0005



 IN RE THE MOTION OF JONATHAN C.
 WOOD FOR ADMISSION TO THE BAR OF                                     ORDER
 THE STATE OF MONTANA




      Jonathan C. Wood has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Adrnission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Wood has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirernents as set forth by the Bar Admissions
Administrator, Jonathan C. Wood rnay be swom in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this I             day of February, 2022.



                                                             Chief Justice


            FEB 1 5 2022
         Bovvz-,,n Grc,...
       Clerl< of           rivvood
                 Supreme Court
          Sat.e. of
                    Montanse
    (......Ag   oll    soir




    Sii         1 114 214,....,
                    Justices




2